Fourth Court of Appeals
                                    San Antonio, Texas

                                         JUDGMENT
                                       No. 04-18-00445-CR

                                     Nelson Anthony JASSO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 341st Judicial District Court, Webb County, Texas
                              Trial Cause No. 2017CRB000696D3
                          Honorable Beckie Palomo, Judge Presiding

           BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s judgment of conviction
is AFFIRMED.

       SIGNED August 14, 2019.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice